IN THE UNITED STATES DISTRICT COURT
F()R THE `WESTERN DISTRICT OF PENNSYLVANIA

MICHAEL FLOOD, JR. and AL.ECIA
FLOOD, individually and as Parents and
Natural Guardians of T.F., a ininor,

Plaintiffs
vs.

GEORGE VILLEGAS, JR. and PAM
VlLLEGAS, individually and as Parents
and Natural Guardians of MEGHAN
VILLEGAS; DAVID and CHRISTY
SHERK, individually and as Parents and
Natural Guardians of K.S., a minor; DAVID
and CHRISTINE SEAMAN, individually
and as Parents and Natural Guardians of
C.S., a minor; CRIS and KIMBERLY
SALANCY, individually and as Parents
and Natural Guardians of E.S., a ininor;
DAVID and LYNN REINA, individually
and as Parents and Natural Guardians of
H.R., a minor; SENECA VALLEY
SCHOOL DISTRICT; BUTLER COUNTY
DISTRICT ATTORNEY’S OFFICE; and
BUTLER COUNTY, PENNSYLVANIA,

Defendants.

REPLY BRIEF OF DEFENDANTS GE()RGE, PAM, AND MEGHAN VILLEGAS
TO PLAINTIFFS’ BRIEF IN OPPOSITION T() THE 12(b)(6) MOTIONS OF THE

Civil Action No.: 2: l 8-cv-13 l()

Honorable Mark R. Hornal<, J.

VILLE GAS’ DEFENDANTS

I. ARGUMENT

a. Defendant Meghan Villegas

Plaintiffs admitted that the duty they seek to impose on Defendant Meghan

Villegas has never been previously recognized by law because they cite the factors that

l

must be considered when newly imposing a duty.1 After listing the relevant factors for
determining if a duty should be imposed, Plaintiffs then once again fail to state facts or
explain why a duty should be imposed on Defendant Meghan Villegas. instead, Plaintiffs
simply re-list the factors and say the duty should be imposed upon all of the “mean girls.” n
As explained in Defendant l\/Ieghan Villegas’ Brief in Support of her lZ(b)(G) l\/lotion,
imposing a duty on Defendant l\/ieghan Villegas would violate the factors outlined in
Althaus.

Plaintiffs also claim that they can proceed with a defamation and negligence claim
at the same time under American Future Systems, Inc. v, Better Business Bureau of
Eastem Pemzsy[vania, 923 A.Zd 389 (Pa. 2007). However, American is inapplicable to

this case because it deals with the defamation standard when a private-figure plaintiff is

seeking damages for the publication of defamatory statements Id. at 400. There are no
allegations that Defendant Meghan Villegas published any of her statements, so the case
does not apply.

Plaintiffs admit that the statute of limitations for defamation related to Defendant
Meghan Villegas has run.2 (See Document 73, Section E). As such, the defamation
claim against Defendant Meghan Villegas should be dismissed Further, as previously
argued, since Plaintiffs admit that they do not have a claim against Defendant Meghan

Villegas for defamation, then they also do not have any claims that have been re-cast

 

‘ Plaintiffs cite the Althaus factors which are the same factors cited by Defendant Meghan Villegas in Walters v.
UPMC Presbyierian Slmdyside, 187 A.Zd 214, 22l (Pa.Super. 2018) for imposing a new duty.

2 Plaintiff also admits that the statute of limitations has run for lnjurious Falsehood, so that count should also be
dismissed

from the underlying defamation claim, which would include the remaining counts against
Defendant Meghan Villegas.

Plaintiffs state that Defendant Meghan Villegas did not contest Count VH,
lntentional lnfliction of Emotional Distress. However, this is untrue. Defendant Meghan
Villegas’ l\/iotion to Dismiss contests HED, and every other Count, under the theories of
absolute privilege and the statute of limitations

b. Defendant George and Pam Villegas

Plaintiffs accused Defendant George and Pam Villegas of falsely attributing a
quote to the Pennsylvania Superior Court and misquoting Pennsylvania law. (See
Document, 73, p. lO). This is false. In Maxwell v. Keas, 433 Pa. 639 A.Zd 1215, l2l9
(Pa.Super. l994), the Pennsylvania Superior Court was interpreting Section 315 of the
Restatement (Second) of Torts and favorably quoted this Michigan case to explain why
parents do not have a duty, absent a different special relationship, to supervise their adult
children. The Pen`nsylvania Superior Court quoted and cited this Michigan case as an
appropriate interpretation of the Restatement (Second) of Torts, which Pennsylvania has
adopted. Further, Defendant George and Pam Villegas’ Brief goes into great detail
explaining the law in Pennsylvania as it relates to parents supervising their children ln
each case,' statute, and restatement cited, the term “minor children” is used. Defendant
Meghan Villegas was not a minor, so absent a relationship in addition to being her
parents, Defendant George and Pam Villegas cannot be liable for her acts.

Plaintiffs cite Donegal Mutual Ins. Co. v. Baumhammers, 938 A.Zd 286 (Pa.

2007) to support their position that Defendant George and Pam Villegas could be liable

3

for the acts of Defendant Meghan Villegas However, as explained by Plaintiffs, the
court in Donegal, never addresses the issue of parental liability, it only discusses whether
the insurance company should provide a defense to the parents for the acts of the adult
child, so it has no application in the case sub judice.

Plaintiffs also state that their negligence claim against Defendant George and Pam
Villegas is supported by the Althaus factors However, Plaintiffs fail to do an analysis
using the factors or explain why the factors support their position The factors do not
support their position. Plaintiffs want to impose a duty on Defendant George and Pam
\/`illegas to supervise their adult child to the point of monitoring her statements at her
place of employment The consequences of imposing such a duty upon the parents of an
adult would be extremely negative. To avoid liability, Defendants George and Pam
Villegas would have to go to Defendant l\/ieghan Villegas’ work and monitor her or send
someone else to monitor her. The public would not be served by such a solution, but

instead would be extremely inconvenienced

II. CONCLUSI()N
WHEREFORE,_Defendants George, Pam, and Meghan Villegas respectfully
request that this Court grant their l\/lotions to Dismiss filed under Fed.R.C.P. lZ(b)(6).

Respectfully Submitted,

/S/ Joseph V. Charlton
Joseph V. Charlton, Esq.
D. Robert l\/Iarion, Esq.
Charlton Law

617 South Pike Road
Sarver, PA 16055

Counsel for Defendants
Pam, George, and l\/leghan
Villegas

CERTIFICATE OF SERVICE

l hereby certify that on this 18th day of January, 2019, l have filed electronically

the foregoing Reply to Plaintiffs Brief in Opposition with the Clerk of Court using the

CM/ECF system, which will automatically send e-rnail notification to the following

attorney(s) of record:

Craig L. Fishman, Esq.

Shenderovich, Shenderovich & Fishman,
P.C.

429 Fourth Ave.

1100 Law & Finance Building
Pittsburgh, PA 15219

clf@ssf-lawtirm.com
Counselfor Plal`nti]jfs

Stephen J. Magley, Esq.

()’l\/ialley & l\/lagley_, LLP

5280 Steubenville Pike

Pittsburgh, PA 15205
sim@omallevandmaglev.com
Counselfor Davz`d and Chrz'stz`ne
Sea)nan, individually and as Parenz‘s and
7 Natural Gua)"dz'ans ofC.S., a minor

J ill D. Sinatra, Esq.

Gilliand Vanasdale Sinatra Law Office,
LLC

l667 Route 228, Suite 300

Cranberry Township, PA 16066

jill@ gvlawoftice.com

Counselfor David and Chrisly Sherk,
individually and as Parents and Natw'al
Gaardians of K. C., a minor

Marie Mille Jones, Esq.

Maria N. Pipak, Esq.
lonesPasaodelis, PLLC

Gulf Tower, Suite 3410

707 Grant Street

Pittsburgh, PA 15219
miones@ionespassodelis.com
mpipak@ionespassodelis.eom
Counselfor Batler County Districi
Atrarney ’s O]jfz`ce and Bu[ler Counly,
Pennsylvania

 

 

l\/latthew M. Hoffman, Esq.
Tucker Arensberg, P.C.

l500 One PPG Place

Pittsburgh, PA 15222
mhoffman@tuckerlaw.com
Counselfor Seneca Valley School
Distrz'ct

S. Michael Streib, Esq.

300 Oxford Drive, Suite 75
Monroeville, A 15146
smstreiblawtirm@hmbn.com

Jennifer Swistak, Esq.

650 Washington Rd., Suite 700
Pittsburgh, PA l5228
jswistak@c-wlaw.com

Counselfor Chrz's and Kz`mberly Salancy
and as Parents and Naz‘ural Guardl'ans
ofE.S., a minor

The following individuals have been served via first class mail, postage pre-paid, this 19th

day of January, 2019.

David Reina

5A River Road

Pittsburgh, PA 15238
Indivz`dually and as parent ofH.R.

Lynn Reina

103 Green Gables Manor
Zelienople, PA 15063
Indivz`dually and as parent ofH. R.

Respectfully Submitted,

/s/ Jasez)h V. Charlton
loseph V. Charlton, Esq.
D. Robert Marion Jr., Esq.
Charlton Law

617 South Pike Road
Sarver, PA 16055

Counsel for Defendants
George, Pam, and Meghan
Villegas

